Third District Court of Appeal
                                State of Florida

                           Opinion filed October 5, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2081
                          Lower Tribunal No. 15-10548
                              ________________


                                Eugene Rudoy,
                                     Petitioner,

                                         vs.

                                  Denis Rudoy,
                                     Respondent.



      A Case of Original Jurisdiction – Prohibition.

      Eugene Rudoy, in proper person.

      Anna C. Fernandez, for respondent.


Before LAGOA, EMAS, and LOGUE, JJ.

      LAGOA, J.

      Petitioner, Eugene Rudoy, seeks a writ of prohibition to disqualify the trial

court judge. We deny the petition.
      On October 21, 2015, Petitioner moved to disqualify the trial court judge

based on comments made at a July 9, 2015 hearing. The motion was denied by the

trial court judge on November 4, 2015. Rudoy filed the instant petition with this

Court on September 9, 2016.

      Florida Rule of Judicial Administration 2.330(e) states that “[a] motion to

disqualify shall be filed within a reasonable time not to exceed 10 days after

discovery of the facts constituting the grounds for the motion and shall be

promptly presented to the court for an immediate ruling.” Because the motion to

disqualify was not timely filed pursuant to Florida Rule of Judicial Administration

2.330(e), the petition for writ of prohibition is denied. See State v. Oliu, 183 So.
3d 1161, 1163 (Fla. 3d DCA 2016); Sherman v. Town of Bay Harbor Islands, 939
So. 2d 1110 (Fla. 1st DCA 2006).

      Petition denied.




                                         2